Name: Commission Regulation (EEC) No 2462/93 of 6 September 1993 amending Regulation (EEC) No 2314/72 on certain measures for examining the suitability of vine varieties for cultivation
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  economic analysis;  agricultural policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31993R2462Commission Regulation (EEC) No 2462/93 of 6 September 1993 amending Regulation (EEC) No 2314/72 on certain measures for examining the suitability of vine varieties for cultivation Official Journal L 226 , 07/09/1993 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 52 P. 0086 Swedish special edition: Chapter 3 Volume 52 P. 0086 COMMISSION REGULATION (EEC) No 2462/93 of 6 September 1993 amending Regulation (EEC) No 2314/72 on certain measures for examining the suitability of vine varieties for cultivationTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2389/89 of 24 July 1989 on general rules for the classification of vine varieties (1), as amended by Regulation (EEC) No 3577/90 (2) and in particular Article 12 (3) thereof, Whereas, in view of the technical progress in viticultural research, Regulation (EEC) No 2314/72 of the Commission (3), as amended by Regulation (EEC) No 3296/80 (4), should be amended to enable the Member States to use new experimental protocols which are more in line with the current aims of varietal selection; Whereas it is necessary to specify what happens to plantings after experiments and to the rights which attach to them; Whereas transitional provisions should be laid down to take account of the results of examinations performed in accordance with the provisions applicable up to 31 August 1993; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2314/72 is amended as follows: 1. The first subparagraph of Article 2 (2) is replaced by the following: 'The Member States concerned shall create, for their territory, a committee to examine vine varieties, responsible for monitoring the organization and conduct of the tests.' 2. Article 3 (2) (d) (aa) is replaced by the following: '(aa) a detailed description of behaviour towards phylloxera, viruses and virus-transmiting nematodes compared with that of the control variety or varieties;' 3. The following Article 4a is inserted: 'Article 4a Member States shall notify the Commission of the measures envisaged pursuant to this Regulation prior to their implementation; such notification shall contain a description of the entire process of examination of new varieties or of varieties already entered in the classification for (an)other administrative unit(s), in particular the framework protocols of the trials permitted in the various cases.' 4. Article 6 is replaced by the following: 'Article 6 Until the end of the 1998/99 winegrowing year, examinations carried out in accordance with provisions applicable up to 31 August 1993 may be taken into consideration in deciding whether to accept the vine variety for classification.' 5. The following Article 6a is inserted: 'Article 6a At the end of the examination, if the variety examined has not proven satisfactory, plots planted to the said variety shall be grubbed up; such grubbing shall not give rise to entitlement to a Community premium and must be be carried out prior to the end of the winegrowing year following the end of the examination. In the event that the said plots were planted by means of a right obtained in accordance with the last indent of Article 6 (2) of Regulation (EEC) No 822/87 (*), such grubbing shall not give rise to the creation of a replanting right. (*) OJ No L 84, 27. 3. 1987, p. 1.' 6. In Annex I, under point 1, the following subparagraph is added: 'The maximum number of vines to be examined per trial plot and the number of such trial plots under the variety to be examined per geographical unit shall be set by the Member State concerned.' 7. In Annex I, points 2 and 3 are replaced by the following: '2 and 3. Organization of the trial and harvest Member States shall determine the rules for organizing the trial and harvesting it so as to permit a rigorous statistical analysis thereof.' 8. In Annex I, point 5 is replaced by the following: '5. Keeping of control samples When the wine has been produced, at least 15 bottles of 0,75 litres shall be withdrawn from each of the varieties under examination and from the control varieties and stored for control purposes until the end of the examination. Some of the bottles shall be sent to the competent establishment at its request.' 9. In Annex II, points 2 and 3 are replaced by the following: '2 and 3. Organization of the trial and harvest Member States shall determine the rules for organizing the trial and harvesting it so as to permit a rigorous statistical analysis thereof.' 10. In Annex IV, points 2 and 3 are replaced by the following: '2 and 3. Organization of the trial and harvest Member States shall determine the rules for organizing the trial and harvesting it so as to permit a rigorous statistical analysis therof.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 232, 9. 8. 1989, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 248, 1. 11. 1972, p. 53. (4) OJ No L 344, 19. 12. 1980, p. 13.